FOR IMMEDIATE RELEASE-May 14, 2009 Anchor Funding Services, Inc. reports first quarter fiscal 2009 results. Boca Raton, Fl. (PR Newswire)/May14, 2009 – Anchor Funding Services, Inc. (OTC Bulletin Board Symbol “AFNG”) announced today its results of operations for the quarter ended March 31, 2009. The company reported first quarter 2009 finance revenues of $404,278 as compared to $211,661 for the comparable period of the prior year.The company also reported a first quarter 2009 net loss of $325,881 as compared to a net loss of $422,881 for the comparable period of the prior year.The increase in financing revenues is attributable to the company’s investments in launching various sales initiatives. The net loss is attributable to the costs associated with our sales initiatives, hiring marketing and operations personnel, and increases in general and administrative costs. Morry F.
